Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 06/23/2022.
Claims 1, 2, 4, 6-12, and 21-28 are pending in this Office Action.

Allowable Subject Matter
3.	Claims 1, 2, 4, 6-12, and 21-28 are allowed.

Examiner’s Statement of Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 8, and 10:
a. Kumar et al. (US 2017/0288855 A1) discloses a power side-channel attack resistant accelerator circuit comprises of multiple multiplexers with two S-boxes operate in parallel and a random number generator adds data to multiplexers (Fig.2).  
An Advanced Encryption Standard (AES) or SMS4 may perform several iterations (also referred to as “rounds”) to transform, using an encryption key, a plaintext data into an encrypted cipher text. Each round may comprise a sequence of arithmetic, logical, or byte permutations operations performed on an input state using a round key, which is derived from the encryption key. The resulting state of each but the last round may then be utilized as the input state of the subsequent round (paragraph [0023]). At each round of a cryptographic operation, certain or all bits of the round key may be mixed/added with a subset or all of the round state bits, and the result may be fed into a substitution module commonly referred to as an S-box. (paragraph [0024]).
b. Romain (US 2011/0176674 A1) discloses a countermeasure method for protecting data circulating in an electronic component.  Integrated circuits comprise of multiple multiplexers and adders of Exclusive OR type.  A multiplexer selects which output from 2 crypto graphic operation blocks is fed back for subsequent computation (Figs 4-7 and paragraph [0045]).  
c. Kawabata (US 2013/0077790 A1) discloses an encryption processing apparatus that selects which of at least two cryptographic operation blocks receiving a key or a modified key to apply valid operation to data (Figs. 1 and 11 with associated text).
d. Kocher et al. (US 2022/0083665 A1) discloses methods that generate a key from a counter value and a master key to mix a count value from a counter with the key before outputting the modified key to protect systems and data against external monitoring attacks (paragraph [0007]).
The prior arts of record fail to either disclose or sufficiently suggest the combination features as claimed and arranged by applicant. Although the above references teach similar aspects of the independent claims 1, 8, and 10, none of these references, either alone or in reasonable combination, discloses all the limitations of the independent claims 1, 8, and 10, including at least “a first combiner coupled to the first block pad, a key output, and the selection circuitry for mixing the first block-unique-identifier with a key and outputting a first modified key to the selection circuitry, wherein the selection circuitry selects whether the key or the first modified key is output to a first cryptographic operation block of the at least two cryptographic operation blocks under control of the PRSG; and a second combiner coupled to the second block pad, the key output, and the selection circuitry for mixing the second block-unique-identifier with the key and outputting a second modified key to the selection circuitry, wherein the selection circuitry selects whether the key or the second modified key is output to a second cryptographic operation block of the at least two cryptographic operation blocks under control of the PRSG”, “a combiner coupled to the device secret output, a key output, and the selection circuitry for mixing the device secret with a key from the key output and outputting a modified key to the selection circuitry, wherein the selection circuitry selects whether the key or the modified key is output to each of the at least two cryptographic operation blocks under control of the PRSG”, or “a first block pad for outputting a first block-unique-identifier; a second block pad for outputting a second block-unique-identifier; a device secret output for outputting a device secret; a counter; and one or more combiners coupled to a key output, the counter, the device secret output, the first block pad, and the second block pad to derive a corresponding output, including a modified key, wherein the selection circuitry is coupled to receive the modified key and the key output and select whether a key from the key output or the modified key is output to a first cryptographic operation block and a second cryptographic operation block of the at least two cryptographic operation blocks under control of the PRSG” as claimed in the independent claims 1, 8, and 10 respectively.  Therefore, independent claims 1, 8, and 10 are allowable over the prior arts of record and dependent claims 2, 4, 6, 7, 9, 11, 12, and 21-28 are allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH T LE/Examiner, Art Unit 2495